      Case 2:20-cv-02543-GGG-MBN Document 6 Filed 10/06/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

DONNA CARR                           * CIVIL ACTION NO.: 2:20-cv-02543
                                     *
VERSUS                               * JUDGE GREG GUIDRY
                                      *
AXIS SURPLUS INSURANCE               * MAGISTRATE JUDGE
NORTH COMPANY AND PAT                *
O’BRIEN’S BAR, INC.                  *
******************************************************************************

                                  MOTION TO REMAND

       NOW INTO COURT, through undersigned counsel, comes plaintiffs, Donna Carr, who

respectfully submits this Motion to Remand and requests that this Honorable Court remand this

matter to state court, as Defendants’ Notice of Removal, filed on September 18, 2020 was

improper because the local defendant rule set forth in § 28 U.S.C. 1441(b). Wherefore

Plaintiff moves this Honorable Court to grant his Motion to Remand based on the foregoing and

for the reasons more fully set forth in Plaintiff’s Memorandum in Support of Motion to Remand.



                                           Respectfully submitted,

                                           KIEFER & KIEFER

                                           /s/ Megan C. Kiefer
                                           MEGAN C. KIEFER (Bar No. 32882)
                                           NAT G. KIEFER, JR. (Bar No. 1461)
                                           2310 Metairie Road
                                           Metairie, LA 70001
                                           Telephone:    (504) 828-3313
                                           Facsimile:    (504) 828-0024
       Case 2:20-cv-02543-GGG-MBN Document 6 Filed 10/06/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Motion to Remand was this day

forwarded to all counsel through the CM/ECF system, depositing a copy of same in the United

States mail, first class postage prepaid and properly addressed, via facsimile transmission and/or

via email transmission.


       Metairie, Louisiana, the 6th day of October 2020.

                                      /s/ Megan C. Kiefer
                                      MEGAN C. KIEFER, ESQ. No. 32882
